Title: To Thomas Jefferson from Edward Luttrell, 11 January 1789
From: Luttrell, Edward
To: Jefferson, Thomas


Tunbridge, Kent, 11 Jan. 1789. “Confiding in your Urbanity,” presumes to ask TJ about the lands of [Richard] Claiborne of Virginia, now residing at Knightsbridge, Middlesex, England, but holding large tracts in Virginia and Kentucky. Luttrell, “a Gentleman bred to the practise of Physic and Surgery aged 32,” was referred to TJ by Claiborne as to validity of titles. He finds that Claiborne’s terms of sale are satisfactory, but thinks it might prove difficult in new plantations to obtain labor to cultivate the lands and erect a house.—“As the American States are possessed of such a vast tract of unsettled Land to the Westward I should Sir deem it politic in the Federal Commonwealth, or for several States, to hold out such aids, and assistance, as would enable virtuous, and industrious Emigrants from Europe, possessed of some Property, to overcome the first difficulties in settling such as procuring Labourers to clear their Plots of Land erecting their Log Houses &c. and this to be done at certain stipulated prices; if these aids were made known, and punctually abided by, which would prove a source of accumulated Wealth to America, a number of people possessing a few hundred Pounds, and who depend on a precarious livelihood in England, would gladly embrace the opportunity of settling in America provided the first great risks of settling were overcome.” It is his most ardent wish to settle in Virginia; hopes to embark in April and would be most grateful for TJ’s advice.—Has a small fortune, and  wishes to know what part of state to settle in, where needed articles from Europe can be obtained. Claiborne says some of his lands “are contiguous to Morgan’s Town on the Monongalia, but as such a Town is not expressed in your most excellent Map of Virginia, I suppose it must have arose into existence since it was published. As I should conclude, daily progress is making in settling the western States.”
